The action is one of fraud and the only question involved, apparently, is whether the judgment *Page 51 
will support a body execution in view of the fact it was entered by stipulation.
It was said in Shaw vs. Spelke, 110 Conn. 208, at 215, "a judgment by consent is in effect an admission by the parties that the decree is a just determination of their rights on the real facts of the case had they been found. It is ordinarily absolutely conclusive between the parties and cannot be appealed from or reviewed on a writ of error."
The stipulation is not one for the payment of money but that the issues be found for the plaintiffs and their damages fixed by judgment.
   The motion is granted.